                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:18-CV-657-FDW-DCK

 NATHANIEL CANNON,                                   )
                                                     )
                Plaintiff,                           )
                                                     )
    v.                                               )       ORDER
                                                     )
 CHARTER COMMUNICATIONS,                             )
                                                     )
                Defendant.                           )
                                                     )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 15) filed by Patrick H. Flanagan, concerning Paul G. Sherman

on December 11, 2019. Paul G. Sherman seeks to appear as counsel pro hac vice for Defendant

Charter Communications. Upon review and consideration of the motion, which was accompanied

by submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 15) is GRANTED. Paul G. Sherman

is hereby admitted pro hac vice to represent Defendant Charter Communications.

         SO ORDERED.

                                         Signed: December 12, 2019
